 



Exhibit 10.30
KB HOME
AMENDED AND RESTATED 1999 INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
     This Restricted Stock Agreement (this “Agreement”) is made on
                                         (the “Award Date”) between KB Home, a
Delaware corporation (the “Company”), and
                                        (“Participant”). Capitalized terms used
in this Agreement and not defined herein have the respective meanings given them
in the KB Home Amended and Restated 1999 Incentive Plan (the “Plan”).
A G R E E M E N T
     1. Award. Subject to the terms of the Plan and this Agreement, the Company
hereby awards to Participant an aggregate of [                    ] shares of
common stock, $1.00 par value per share, of the Company (the “Award”). Except as
provided in this Agreement, the shares of common stock subject to the Award (the
“Award Shares”) cannot be transferred in any manner. A copy of the prospectus
describing the Plan is included herewith, and available upon request, and is
made a part hereof.
     2. Lapse of Transferability Restrictions (Vesting of Award).

  (a)   Annual Installment Lapse. The transferability restrictions imposed by
this Agreement and the Plan on the Award Shares will lapse, and the Award Shares
will become freely tradeable, in three equal annual installments commencing on
the first anniversary of the Award Date; provided, that the Committee may
determine to allow the transferability restrictions to lapse with respect to all
Award Shares on the first anniversary of the Award Date if the Committee has
established conditions for such lapse related to the performance of the Company
or of one or more of its divisions or units.     (b)   Change of Ownership.
Notwithstanding the foregoing and subject to Section 3 below, all
transferability restrictions imposed on the Award Shares will immediately lapse,
and the Award Shares will become freely tradeable, upon a Change of Ownership of
the Company.

     3. Forfeiture of Award Shares. Participant will immediately forfeit all
rights, title and interests in and to all Award Shares that are subject to
transferability restrictions on the date Participant’s employment with the
Company is terminated. In such event, Participant will promptly execute any
assignments or endorsements as the Company may require to transfer beneficial
ownership of such Award Shares to the Company or to a designee of the Company
(as determined by the Company in its sole discretion).
     4. Delivery of Award Shares. The Company will deliver to Participant as
soon as reasonably practicable stock certificate(s) representing those Award
Shares as to which transferability restrictions have lapsed in accordance with
Section 2 above. No stock certificate will be delivered to Participant unless
and until Participant has paid to the Company the amount of any taxes the
Company is required to withhold in connection with such lapse of such
restrictions. At Participant’s discretion, Participant may direct the Company to
withhold Award Shares otherwise deliverable to Participant to satisfy any
withholding tax liability that may arise upon the lapse of transferability
restrictions as provided under this Agreement.

 



--------------------------------------------------------------------------------



 



     5. Dividends. Cash dividends or other distributions paid on or in respect
of shares of common stock of the Company that are not restricted and are freely
tradeable (“Unrestricted Shares”) will be equally and contemporaneously paid on
or in respect of any Award Shares that are subject to transferability
restrictions under this Agreement. In addition, any stock or other non-cash
distributions issued on or in respect of Unrestricted Shares will be equally and
contemporaneously issued on or in respect of such Award Shares, but will be held
in escrow and will be subject to the transferability restrictions and forfeiture
conditions imposed under this Agreement on Award Shares.
     6. Additional Restrictions. The Company may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any resales or other transfers of any Award Shares as to which
transferability restrictions have lapsed in accordance with Section 2 above,
including (a) restrictions under an insider trading policy, (b) stock ownership
requirements and (c) the required use of a specified brokerage firm for such
resales or other transfers.
     7. Adjustments. In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend or other event described in Section 13(a) of
the Plan,, such adjustment will be made to the number and type of the Award
Shares, and to the terms and conditions hereof, as and to the extent the
Committee determines to be appropriate (in its sole discretion).
     8. California Law. This Agreement will be construed, administered and
enforced in accordance with the laws of the State of California. This Agreement
and the Award will be subject to rescission by the Company if an executed
original of this Agreement is not received by the Company within 90 days of its
transmittal to Participant.
     9. Conformity to Securities Laws. Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended, and any and all regulations and rules
promulgated in each case thereunder by the Securities and Exchange Commission.
Notwithstanding anything herein to the contrary, the Plan will be administered,
and the Award Shares will be issued, in such a manner as to conform to the
requirements and limitations of such laws, rules and regulations. To the extent
permitted by applicable law, the Plan and this Agreement will be deemed amended
to the extent necessary to conform to such laws, rules and regulations.
     10. Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties with respect to the subject matter of this
Agreement, and supersedes all prior and contemporaneous oral and written
agreements and understandings relating to such subject matter. PARTICIPANT
ACKNOWLEDGES AND AGREES TO BE BOUND TO, AND THAT THE AWARD IS MADE SUBJECT TO,
ALL OF THE TERMS AND CONDITIONS OF THE PLAN, INCLUDING ANY TERMS, RULES OR
DETERMINATIONS MADE BY THE COMMITTEE PURSUANT TO ITS ADMINISTRATIVE AUTHORITY
UNDER THE PLAN, AND THAT IN THE EVENT OF ANY CONFLICT BETWEEN THIS AGREEMENT AND
THE PLAN, THE PLAN WILL PREVAIL.
     11. Non-Transferability. The Award may not be transferred (in whole or in
part) except by will or the laws of descent and distribution and except by gift
or a domestic relations order to members of Participant’s family or to trusts or
other entities whose beneficiaries or beneficial owners are Participant or
members of Participant’s family.
     12. No Obligation. Neither the execution and delivery hereof nor the
issuance of the Award will constitute or be evidence of any agreement or
understanding, express or implied, on the part of the Company or any of its
Subsidiaries to employ or continue the employment of Participant for any period
or in any capacity.

2



--------------------------------------------------------------------------------



 



     13. Notice. Any notice given hereunder to the Company will be addressed to
the Company, attention Senior Vice President, Human Resources, and any notice
given hereunder to Participant will be addressed to Participant at his or her
address as shown on the records of the Company.
     14. Section 409A. Notwithstanding any other provision of the Plan or this
Agreement, the Plan and this Agreement will be interpreted in accordance with,
and incorporate the terms and conditions required by, Section 409A of the Code
(together with any Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the date hereof). The Committee may, in
its discretion, adopt such amendments to the Plan or this Agreement or adopt
such other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, as the Committee
determines are necessary or appropriate to comply with the requirements of
Section 409A of the Code.
     IN WITNESS WHEREOF, the Company and Participant have duly executed and
delivered this Agreement as of the date first above written.

             
 
                KB HOME
 
                -s- Bruce Karatz [v21971v2197101.gif]
 
           
 
  By:   Bruce Karatz
Chairman and Chief Executive Officer    
 
                PARTICIPANT:
 
                                [NAME]
 
           

3